     Case 2:19-cv-06749-DSF-AS Document 4 Filed 01/27/21 Page 1 of 7 Page ID #:46



1
2
3                                                                JS-6
4
5
6
7
8
9
                          UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
13   TYRONE LEE TOLIVER,                 ) Case No. CV 19-06749-DSF (AS)
                                         )
14                     Petitioner,       ) ORDER OF DISMISSAL
                                         )
15                                       )
           v.                            )
16                                       )
     RALPH DIAZ, CDCR Secretary,         )
17                                       )
                       Respondent.       )
18                                       )
19
20                                   BACKGROUND
21
22         On August 1, 2019, Tyrone Lee Toliver (“Petitioner”), a
23   California state prisoner proceeding pro se, filed a Petition for
24   Writ of Habeas Corpus by a Person in State Custody pursuant to 28
25   U.S.C. § 2254 (“Petition”) in the Ninth Circuit Court of Appeals.
26   (Docket Entry No. 2).      The Petition was transferred to the United
27   States District Court for the Central District of California on
28   August 2, 2019.     (Docket Entry No. 1).     Petitioner challenges the
     Case 2:19-cv-06749-DSF-AS Document 4 Filed 01/27/21 Page 2 of 7 Page ID #:47



1    25-years-to-life      sentence    he       received   following   his   2002
2    conviction for second degree robbery in the Los Angeles County
3    Superior Court (Case No. BA216287).           The Petition solely alleges
4    that the prosecution used “facts” (an unspecified document from
5    a 1993 adjudicated juvenile case) not found true by a jury or
6    admitted to by Petitioner to increase Petitioner’s sentence “[i]n
7    violation of the U.S. Constitution’s Sixth Amendment right a jury
8    trial pursuant to People v. Gallardo (2017) 4 Cal. 5th 120 and the
9    amendments of Penal Code 1170, and in violation of Cunningham v.
10   California 549 U.S. (2007)[.]”         (Petition at 6, Attachment “D”).
11
12         Petitioner has filed the following habeas petitions in this
13   Court challenging the same conviction and sentence:
14
15         (1) On July 8, 2003, Petitioner filed a Petition for Writ of
16   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
17   § 2254. See Tyrone L. Toliver v. Derral G. Adams, Case No. CV 03-
18   04860-AHM (AN); Docket Entry No. 1 (“prior habeas action”).               On
19   September 29, 2004, the district court issued an Order and
20   Judgment denying the     petition with prejudice, in accordance with
21   the findings and recommendations of the assigned Magistrate Judge.
22   (Id.; Docket Entry Nos. 23, 26-27).             On November 19, 2004, the
23   district court denied Petitioner’s request for a certificate of
24   appealability. (Id.; Docket Entry No. 31). On March 8, 2005, the
25   Ninth Circuit Court of Appeals denied Petitioner’s request for a
26   certificate of appealability.          (Id.; Docket Entry No. 30).
27
28
                                            2
     Case 2:19-cv-06749-DSF-AS Document 4 Filed 01/27/21 Page 3 of 7 Page ID #:48



1          (2) On May 2, 2005, Petitioner filed a Petition for Writ of
2    Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
3    § 2254.    See Tyrone Lee Toliver v. United States of America, Case
4    No. CV 05-03277-DSF (AN); Docket Entry No. 1.              On May 24, 2005,
5    the district court issued an Order and Judgment dismissing the
6    petition without prejudice, based on Petitioner’s failure to
7    obtain authorization from the Ninth Circuit Court of Appeals to
8    file a second of successive petition in this Court.            (Id.; Docket
9    Entry Nos. 3-4).
10
11         (3) On June 7, 2019, Petitioner filed a Petition for Writ of
12   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
13   § 2254.    See Tyrone Lee Toliver v. Ralph Diaz, Case No. CV 19-
14   04970-DSF (AS); Docket Entry No. 1.              On June 13, 2019, the
15   district    court   issued   an   Order   and   Judgment    dismissing   the
16   petition without prejudice, based on Petitioner’s failure to
17   obtain authorization from the Ninth Circuit Court of Appeals to
18   file a second or successive petition in this Court, and denied
19   Petitioner a certificate of appealability.            (Id.; Docket Entry
20   Nos. 3-5).1
21
22
23
24         1
               Petitioner still has not sought authorization from the
25   Ninth Circuit Court of Appeals to file a second or successive
     petition in this Court. In fact, the habeas petition Petitioner
26   filed in the Ninth Circuit Court of Appeals on August 1, 2019
     (which was then transferred to this Court) appears to be
27   identical to the habeas petition Petitioner filed in this Court
     on June 7, 2019.
28
                                          3
     Case 2:19-cv-06749-DSF-AS Document 4 Filed 01/27/21 Page 4 of 7 Page ID #:49



1                                  DISCUSSION
2
3            The Antiterrorism and Effective Death Penalty Act of 1996
4    (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
5    that:
6                 (a) No circuit or district judge shall be required
             to entertain an application for a writ of habeas corpus
7            to inquire into the detention of a person pursuant to a
             judgment of a court of the United States if it appears
8            that the legality of such detention has been determined
             by a judge or court of the United States on a prior
9            application for a writ of habeas corpus, except as
             provided in §2255.
10
                  (b)(1) A claim presented in a second or successive
11           habeas corpus application under section 2254 that was
             presented in a prior application shall be dismissed.
12
                  (2) A claim presented in a second or successive
13           habeas corpus application under section 2254 that was
             not presented in a prior application shall be dismissed
14           unless--
15                (A) the applicant shows that the claim relies on a
             new rule of constitutional law, made retroactive to
16           cases on collateral review by the Supreme Court, that
             was previously unavailable; or
17
                  (B)(i) the factual predicate for the claim could
18           not have been discovered previously through the exercise
             of due diligence; and
19
                  (ii) the facts underlying the claim, if proven and
20           viewed in light of the evidence as a whole, would be
             sufficient to establish by clear and convincing evidence
21           that, but for constitutional error, no reasonable fact
             finder would have found the applicant guilty of the
22           underlying offense.
23                (3)(A) Before a second or successive application
             permitted by this section is filed in the district
24           court, the applicant shall move in the appropriate court
             of appeals for an order authorizing the district court
25           to consider the application.
26                (B) A motion in the court of appeals for an order
             authorizing the district court to consider a second or
27           successive application shall be determined by a three-
28
                                        4
     Case 2:19-cv-06749-DSF-AS Document 4 Filed 01/27/21 Page 5 of 7 Page ID #:50



1          judge panel of the court of appeals.
2               (C) The court of appeals may authorize the filing
           of a second or successive application only if it
3          determines that the application makes a prima facie
           showing that the application satisfies the requirements
4          of this subsection.
5               (D) The court of appeals shall grant or deny the
           authorization to file a second or successive application
6          not later than 30 days after the filing of the motion.
7               (E) The grant or denial of an authorization by a
           court of appeals to file a second or successive
8          application shall not be appealable and shall not be the
           subject of a Petition for Rehearing or for a Writ of
9          Certiorari.
10              (4) A district court shall dismiss any claim
           presented in a second or successive application that the
11         court of appeals has authorized to be filed unless the
           applicant   shows   that   the   claim   satisfies   the
12         requirements of this section. 28 U.S.C. § 2244.
13
           28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
14
     the consideration of second or successive applications in district
15
     court.     The prospective applicant must file in the court of
16
     appeals a motion for leave to file a second or successive habeas
17
     application in the district court.          § 2244(b)(3)(A).”    Felker v.
18
     Turpin, 518 U.S. 651, 657 (1996).
19
20
           The instant Petition, filed on August 2, 2019, and the prior
21
     habeas action both challenge Petitioner’s custody pursuant to the
22
     same 2002 judgment entered by the Los Angeles County Superior
23
     Court.      Accordingly,    the   instant    Petition   is   a   second   or
24
     successive habeas petition for purposes of 28 U.S.C. § 2244.
25
     Therefore, Petitioner was required to obtain authorization from
26
     the Court of Appeals before filing the present Petition.            See 28
27
28
                                          5
     Case 2:19-cv-06749-DSF-AS Document 4 Filed 01/27/21 Page 6 of 7 Page ID #:51



1    U.S.C. §2244(b)(3)(A).       No such authorization has been obtained
2    in this case.
3
4          Moreover, the claim asserted in the instant Petition does not
5    appear to fall within the exceptions to the bar on second or
6    successive petitions because the asserted claim is not based on
7    newly discovered facts or a “a new rule of constitutional law,
8    made retroactive to cases on collateral review by the Supreme
9    Court, that was previously unavailable.” Tyler v. Cain, 533 U.S.
10   656, 662 (2001).     However, this determination must be made by the
11   United States Court of Appeals upon a petitioner’s motion for an
12   order authorizing the district court to consider his second or
13   successive petition. 28 U.S.C. § 2244(b); see also Burton v.
14   Stewart, 549 U.S. 147, 157 (2007)(where the petitioner did not
15   receive authorization from the Court of Appeals before filing
16   second or successive petition, “the District Court was without
17   jurisdiction to entertain [the petition]”); Barapind v. Reno, 225
18   F.3d 1100, 1111 (9th Cir. 2000)(“[T]he prior-appellate-review
19   mechanism set forth in § 2244(b) requires the permission of the
20   court of appeals before ‘a second or successive habeas application
21   under § 2254’ may be commenced.”).
22
23         Because Petitioner has not obtained authorization from the
24   Ninth Circuit Court of Appeals, this Court cannot entertain the
25   present Petition.      See Burton v. Stewart, supra.
26
27
28
                                          6
     Case 2:19-cv-06749-DSF-AS Document 4 Filed 01/27/21 Page 7 of 7 Page ID #:52



1                                       ORDER
2
3          Accordingly, IT IS ORDERED that the Petition be dismissed
4    without prejudice.
5
6          LET JUDGMENT BE ENTERED ACCORDINGLY.
7
8    DATED:     January 27, 2021
9
10                                       ___________________________
                                         DALE S. FISCHER
11                                       UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          7
